Name: Council Decision (EU) 2019/702 of 15 April 2019 on the conclusion, on behalf of the Union, of the Air Transport Agreement between the European Community and its Member States, of the one part, and Canada, of the other part
 Type: Decision
 Subject Matter: international affairs;  America;  European construction;  air and space transport
 Date Published: 2019-05-08

 8.5.2019 EN Official Journal of the European Union L 120/1 COUNCIL DECISION (EU) 2019/702 of 15 April 2019 on the conclusion, on behalf of the Union, of the Air Transport Agreement between the European Community and its Member States, of the one part, and Canada, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union and in particular Article 100(2), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Commission has negotiated on behalf of the European Community and its Member States, the Air Transport Agreement between the European Community and its Member States, of the one part, and Canada, of the other part (the Agreement) in accordance with the Council Decision authorising the Commission to open negotiations. (2) The Agreement was signed on 17 and 18 December 2009, subject to its conclusion at a later date, in accordance with Decision 2010/417/EC of the Council and the Representatives of the Governments of the Member States of the European Union meeting within the Council (2). (3) The Agreement has been ratified by all Member States, except for the Republic of Croatia. It is intended that the Republic of Croatia will accede to the Agreement in accordance with Article 6(2) of the 2011 Act of Accession. (4) The Agreement should now be approved on behalf of the Union. (5) Articles 3 and 4 of Decision 2010/417/EC contain provisions on decision making and representation with regard to various matters set out in the Agreement. In view of the judgment of the Court of Justice of the European Union of 28 April 2015 in case C-28/12, the application of those provisions should be discontinued. Having regard to the Treaties, new provisions on those matters are not necessary, nor are provisions on information obligations of the Member States, such as those set out in Article 5 of Decision 2010/417/EC. Consequently, Articles 3, 4 and 5 of Decision 2010/417/EC should cease to apply at the date of entry into force of this Decision, HAS ADOPTED THIS DECISION: Article 1 The Air Transport Agreement between the European Community and its Member States, of the one part, and Canada, of the other part, is hereby approved on behalf of the Union (3). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 23 of the Agreement, in order to express the consent of the Union to be bound by the Agreement (4) and shall make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as to the European Union.  Article 3 Articles 3, 4 and 5 of Decision 2010/417/EC shall cease to apply at the date of entry into force of this Decision. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 April 2019. For the Council The President P. DAEA (1) Consent of 2 October 2018 (not yet published in the Official Journal). (2) Decision 2010/417/EC of the Council and the Representatives of the Governments of the Member States of the European Union, meeting within the Council of 30 November 2009 on the signing and provisional application of the Agreement on Air Transport between the European Community and its Member States, of the one part, and Canada, of the other part (OJ L 207, 6.8.2010, p. 30). (3) The Agreement has been published in OJ L 207 of 6 of August 2010, p. 32 together with the decision on signature. (4) The date of entry into force of the Agreement will be published in the Official Journal by the General Secretariat of the Council.